Case: 21-50947      Document: 00516489570          Page: 1     Date Filed: 09/29/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 29, 2022
                                    No. 21-50947                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Regulo Ortiz,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:21-CR-109-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Regulo Ortiz was charged in an amended indictment with transporting
   illegal aliens under 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)(ii). He was
   convicted after a jury trial, but the written judgment incorrectly states that he
   was convicted of transportation of illegal aliens for financial gain under
   § 1324(a)(1)(A)(ii) and (a)(1)(B)(i).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50947      Document: 00516489570           Page: 2    Date Filed: 09/29/2022




                                    No. 21-50947


          Ortiz’s sole argument on appeal is that the evidence was not sufficient
   to support a conviction of transporting aliens for financial gain because the
   Government failed to prove the financial gain element. However, it is clear
   from the record that Ortiz was charged and convicted under
   § 1324(a)(1)(A)(ii)   and    (a)(1)(B)(ii),     not   § 1324(a)(1)(B)(i).   The
   Government was therefore not required to prove that his actions were for
   financial gain after amending the indictment to delete that enhanced
   sentencing element. United States v. Trujillo, 4 F.4th 287, 291 (5th Cir. 2021),
   cert. denied, 142 S. Ct. 837 (2022). The proper remedy when the judgment
   contains a clerical error that did not affect the sentence is reformation of the
   judgment, not vacatur of the sentence. See id; see also United States v. Godoy,
   890 F.3d 531, 541–42 (5th Cir. 2018) (reforming the judgment when district
   court entered a conviction under the wrong statute).
          We AFFIRM the conviction and REMAND to the district court
   with instructions to enter a reformed judgment reflecting that Ortiz was
   convicted and sentenced under 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)(ii),
   and omitting the words “financial gain.”




                                          2